FILED
                            NOT FOR PUBLICATION                                OCT 24 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GURJANT SINGH,                                   No. 09-72033

              Petitioner,                        Agency No. A079-262-856

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 11, 2013**
                              San Francisco, California

Before: WALLACE, M. SMITH, and IKUTA, Circuit Judges.

       Gurjant Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (Board) final order dismissing his appeal from the

Immigration Judge’s (IJ) decision denying his asylum, withholding of removal,

and Convention Against Torture (CAT) claims. Adverse credibility findings are

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reviewed under the “highly deferential” substantial evidence standard and the

Board’s decision shall only be reversed if the petitioner shows that the evidence

compels a contrary conclusion. Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.

2004). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      Here, the Board discussed specific inconsistencies in Singh’s testimony, his

applications for asylum and his witness’s testimony. First, numerous

inconsistencies were present in his separate applications for asylum in Canada and

the United States including the dates and lengths of his arrests in India. Second,

Singh’s testimony regarding the two applications was internally inconsistent.

Material factual differences existed between his testimony and his Canadian

asylum application regarding his alleged association with a militant group. Finally,

there were inconsistencies between his testimony and his own witness’s testimony

pertaining to one of his arrests. Multiple inconsistencies taken together can

“deprive the claim of the requisite ring of truth, thereby supplying substantial

evidence that will sustain [an] adverse credibility determination.” Rizk v. Holder,

629 F.3d 1083, 1088 (9th Cir. 2011) (internal quotation marks omitted). Because

no reasonable factfinder would be compelled to reach the opposite conclusion, we

hold that substantial evidence supports the Board’s adverse credibility

determination.
      In the absence of Singh’s testimony, substantial evidence supports the

Board’s determination that Singh failed to establish past persecution or a well-

founded fear of future persecution from the Indian police, and therefore he is not

eligible for asylum. Valderrama v. I.N.S., 260 F.3d 1083, 1085 (9th Cir. 2001). A

petitioner’s failure to satisfy the standard applicable to asylum applications

necessarily precludes his or her satisfying the more stringent standard for

withholding of removal. Alvarez-Santos v. I.N.S., 332 F.3d 1245, 1255 (9th Cir.

2003). Singh’s withholding of removal claim therefore fails.

      Singh’s CAT claim is based on the same testimony that the Board found not

credible, and he provides no additional evidence that the Board should have

considered regarding the likelihood of torture if he is returned to India.

Accordingly, his CAT claim also fails. See Farah v. Ashcroft, 348 F.3d 1153,

1156–57 (9th Cir. 2003).

      PETITION DENIED.